Exhibit 10.1

SEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of June 26, 2007 (the “Effective Date”), is entered into by and among
Channell Commercial Corporation, a Delaware corporation (“Domestic Borrower”),
Channell Commercial Canada Inc., an Ontario corporation (“Canadian Borrower”),
Channell Limited, a limited liability company incorporated under the laws of
England and Wales (“CLU”), Channell Commercial Europe Limited, a limited
liability company incorporated under the laws of England and Wales (“CCEL” and,
together with CLU, “UK Borrowers”, and, together with Domestic Borrower,
Canadian Borrower and CLU, “Borrowers”), Bank of America, N.A., as assignee of
Banc of America Leasing and Capital, LLC, successor-in-interest to Fleet Capital
Corporation, as Administrative Agent under the Loan Agreement referred to below
(in such capacity, the “Administrative Agent”), BABC Global Finance Inc., as
assignee of Fleet Capital Global Finance, Inc., as assignee of Fleet Capital
Canada Corporation, as Canadian Agent under the Loan Agreement referred to below
(in such capacity, the “Canadian Agent”), Bank of America, N.A., as
successor-in-interest to Fleet National Bank, London U.K. Branch, as UK Agent
under the Loan Agreement referred to below (in such capacity, the “UK Agent”),
and the Lenders party to the Loan Agreement referred to below, with reference to
the following facts:

RECITALS

A.                                   The Borrowers are party to the Loan and
Security Agreement dated as of September 25, 2002 (as heretofore amended, the
“Loan Agreement”), with the lenders party thereto from time to time
(collectively, the “Lenders”), the Administrative Agent, the Canadian Agent, and
the UK Agent, pursuant to which the Lenders have provided certain credit
facilities to the Borrowers.

B.                                     Pursuant to the letter agreement dated as
of July 25, 2006, by and among the Administrative Agent, Domestic Borrower and
Canadian Borrower, the Administrative Agent consented to an intercompany loan by
Domestic Borrower to Bushmans Group Pty Limited (“Bushman Tanks”), an affiliate
of Domestic Borrower, in an initial principal amount of $1,600,000, which loan
was to mature on March 22, 2007 (such loan is hereafter referred to as the
“First Bushman Tanks Loan”).  Pursuant to the Sixth Amendment to Loan and
Security Agreement, the aggregate outstanding principal amount of the First
Bushman Tanks Loan was increased from $943,000 to $1,193,000 and the maturity
date of the loan was extended to June 30, 2007. On or about May 4, 2007,
Domestic Borrower made a subsequent inter-company loan to Bushman Tanks in the
original principal amount of $500,000, also with a maturity of June 30, 2007
(the “Second Bushman Tanks Loan” and together with the First Bushman Tanks Loan,
collectively, the “Bushman Tanks Loans”).  The current outstanding principal of
the Bushman Tanks Loans is 1,744,515.77.

C.                                     The Borrowers have requested that the
Lenders consent to an extension of the maturity date of, and an increase in the
principal amount of, the Bushman Tanks Loans, extend the maturity date of the
Loan Agreement, and make certain other modifications to the Loan Agreement set
forth herein.

D.                                    The Lenders are willing to consent to such
amendments, subject to the conditions hereof.


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, each of
the undersigned hereby agrees as follows:

1.                                       Defined Terms.  Any and all initially
capitalized terms used in this Amendment without definition shall have the
respective meanings specified in the Loan Agreement.

2.                                       Extension of Maturity Date of Loan
Agreement.  Section 4.1 of the Loan Agreement is amended to read in full as
follows:

“4.1                           Term of Agreement.

Subject to the right of Lenders to cease making Loans to Borrowers during the
continuance of any Default or Event of Default, this Agreement shall be in
effect from the Closing Date through and including July 30, 2007 (the “Term”),
unless terminated as provided in Section 4.2 hereof.”

3.                                       Reduction of Aggregate Availability
Requirement.  Section 8.2.18 of the Loan Agreement is amended to read in full as
follows:

“8.2.18  Aggregate Availability.

Permit Aggregate Availability to be less than $1,000,000.”

4.                                       Consent to Amendments to Bushman Tanks
Loans.  The Lenders hereby consent to an amendment to the Bushman Tanks Loans in
order to (a) increase the aggregate outstanding principal amount from
$1,744,515.77 to $2,744,515.77 and (b) extend the maturity date from June 30,
2007 to July 30, 2007.

5.                                       Amendment Fee.  In consideration of the
agreement of the Agents and the Lenders to enter into this Amendment, Domestic
Borrower hereby agrees to pay to the Administrative Agent on the Effective Date,
for the sole account of the Domestic Lender, an amendment fee in the amount of
$25,000 (the “Amendment Fee”), which fee shall be deemed fully-earned and
non-refundable once paid.  Domestic Borrower hereby acknowledges and agrees that
the Administrative Agent may effect payment of the Amendment Fee by charging the
full amount thereof to the Domestic Loan Account.

6.                                       Conditions Precedent.  The
effectiveness of this Amendment shall be subject to the prior satisfaction of
the following conditions:

(a)                                  This Amendment.  The Administrative Agent
shall have received, in form and substance satisfactory to the Administrative
Agent, an original of this Amendment, duly executed by the Borrowers, the
Administrative Agent, the Canadian Agent, and the UK Agent;

2


--------------------------------------------------------------------------------


(b)                                 Intercompany Note.  The Administrative Agent
shall received, in form and substance satisfactory to the Administrative Agent,
an original second amended and restated intercompany note evidencing the Bushman
Tanks Loans duly executed by Bushman Tanks, along with an original endorsement
allonge for such note, duly executed by Domestic Borrower;

(c)                                  No Defaults.  The Borrowers and all other
Loan Parties shall be in compliance with all the terms and provisions of the
Loan Documents applicable to such Person or its Property, and no Default or
Event of Default shall have occurred and be continuing;

(d)                                 Accuracy of Representations and Warranties. 
All of Borrowers’ representations and warranties contained herein shall be true
and correct on and as of the date of execution hereof; and

(e)                                  Payment of the Amendment Fee.  The
Administrative Agent shall have received the Amendment Fee.

7.                                       Representations and Warranties.

(a)                                  Reaffirmation of Prior Representations and
Warranties.  Each Borrower hereby reaffirms and restates as of the date hereof
all of the representations and warranties made by such Borrower in the Loan
Agreement and the other Loan Documents, which shall be true and correct in all
material respects, except to the extent such representations and warranties
specifically relate to an earlier date.

(b)                                 No Default.  No Default or Event of Default
has occurred and remains continuing under any of the Loan Documents.

8.                                       Miscellaneous.

(a)                                  Reference to Loan Agreement.  The Loan
Agreement, each of the other Loan Documents, and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof, or pursuant to the terms of the Loan Agreement as amended hereby,
are hereby amended so that any reference therein to the Loan Agreement shall
mean a reference to the Loan Agreement as amended by this Amendment.

(b)                                 Loan Agreement Remains in Effect.  The Loan
Agreement and the other Loan Documents remain in full force and effect and the
Borrowers ratify and confirm their agreements and covenants contained therein.

(c)                                  APPLICABLE LAW.  THIS AMENDMENT SHALL BE
DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF CALIFORNIA AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

(d)                                 Counterparts.  This Amendment may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

[signature page follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

Channell Commercial Corporation,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ Patrick E. McCready

 

 

 

Name:

 

Patrick E. McCready

 

 

 

Title:

 

CFO

 

 

 

 

 

 

 

Channell Commercial Canada Inc.,

 

 

an Ontario corporation

 

 

 

 

 

 

By:

 

/s/ William H. Channell, Jr.

 

 

 

Name:

 

William H. Channell, Jr.

 

 

 

Title:

 

President and CEO

 

 

 

 

 

Channell Limited,

 

 

a limited liability company incorporated

 

 

under the laws of England and Wales

 

 

 

 

 

 

By:

 

/s/ William H. Channell, Jr.

 

 

 

Name:

 

William H. Channell, Jr.

 

 

 

Title:

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Channell Commercial Europe Limited,

 

 

a limited liability company incorporated

 

 

under the laws of England and Wales

 

 

 

 

 

 

By:

 

/s/ William H. Channell, Jr.

 

 

 

Name:

 

William H. Channell, Jr.

 

 

 

Title:

 

President and CEO

 

 

4


--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

(as assignee of Banc of America

 

Leasing and Capital, LLC, successor-

 

in-interest to Fleet Capital Corporation),

 

as Administrative Agent and as sole

 

Domestic Lender

 

 

By:

 

/s/ Matthew R. Van Steenhuyse

 

 

 

 

Matthew R. Van Steenhuyse

 

 

 

Senior Vice President & Portfolio Manager

 

 

 

Bank of America, N.A., Canada Branch

 

(successor to BABC Global Finance Inc.)

 

 

 

By:

 

/s/ Nelson Lam

 

 

Name:

 

Nelson Lam

 

Title:

 

Vice President

 

 

 

Bank of America, N.A.

 

(successor-in-interest to Fleet National Bank,

 

London U.K. Branch), as UK Agent and as UK

 

Lender

 

 

 

By:

 

/s/ Matthew R. Van Steenhuyse

 

 

 

 

Matthew R. Van Steenhuyse

 

 

 

Senior Vice President & Portfolio Manager

 

5


--------------------------------------------------------------------------------